McGivern, J. (dissenting).
I dissent and would affirm. The defendant corporation was party to sufficient purposeful activity in New York relating to the matter in suit, to bring it well within the arm of CPLR 302 (subd. [a], par. 1).
By its terms the note in suit was made payable in New York. Indeed, four payments have already been made in New York, pursuant to its terms. And the default, on which the case is based, occurred here. Plaintiff is a New York corporation, and the note on which this suit is based was given for services rendered, at least in part here. These services involved obtaining of a mortgage commitment from a local New York savings bank in connection with a housing development in Arizona the obtainment of which facilitated defendant’s purchase of the property.
The totality of all these contacts has the effect of subjecting defendant to the jurisdiction of the courts of this State. (Banco Espanol De Credito v. Du Pont, 24 A D 2d 445 [1st Dept.] ; Benedict Corp. v. Epstein, 47 Misc 2d 316 [Sup. Ct., Albany County].)
*300Stevens, J. P., Eager and Steuer, JJ., concur with Capozzoli, J.; MoGtvern, J., dissents in opinion.
Orders and judgment reversed, on the law, with $50 costs and disbursements to the appellant, and defendant’s motion to dismiss for lack of jurisdiction granted.
Settle order on notice.